Citation Nr: 1215351	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to October 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran testified at a December 2010 travel Board hearing; the hearing transcript has been associated with the claims file.  

Board remanded the case to the RO for further development in February 2011.  The case is once again before the Board.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

In this case, with the exception of an August 1988 Army National Guard enlistment examination and some dental records, service treatment records are unavailable.  The Board notes that, pursuant to a February 2011 Board remand, the RO/AMC made several attempts to obtain the Veteran's service treatment records and National Guard service treatment records; however, it appears that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran reported, during a December 2010 Board hearing, that he injured his back in 1981 when a box of ammunition fell on him.  He reported that he was hospitalized for three days in Germany, and that he was treated with pain pills.  He reported that he continued to seek treatment for his back in service and described having a pinched nerve.  

An August 1988 Army National Guard enlistment examination, report of medical history, shows that the Veteran reported a history of recurrent back pain.  The examiner's handwritten note on that form indicated that the Veteran reported that he was treated with codeine for back or neck pain (the handwriting is not clearly legible) associated heavy lifting on the job.  

The Veteran also identified treatment at the Antelope Valley Hospital in 1987; however, in an authorization and consent form for the release of those records, the Veteran only identified treatment for chest and back pain from 1995 to 1996.  Records received from Antelope Valley Hospital do not reflect any treatment for the back.  

VA x-rays of the lumbar spine dated in February 1998 revealed no acute abnormality, with minimal L5-S1 disc space narrowing.  VA x-rays dated in May 2007 reveal current degenerative disc disease of the fifth lumbar intervetebral space, noted to be severe in degree, with osteoarthritc changes.   

To date, the Veteran has not been afforded a VA examination to address his claimed back disability.  The Board notes that in cases where the Veteran's service treatment records are unavailable through no fault of her own, there is a "heightened duty" to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Because all of the Veteran's service records are not available in this case, and in light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine, based on the available evidence of record, if the Veteran's currently diagnosed low back disability is etiologically related to service, include as due to a reported in-service back injury.  

The Board notes that to be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran has identified treatment for an in-service back injury; however, the majority of the Veteran's service treatment records are not available in this case.  The Board notes that while the Veteran has identified back treatment shortly after service; he also appears to have had a post-service work-related back or neck injury shown by an August 1988 Army National Guard enlistment examination.  Additionally, while the Veteran identified private treatment for his back, post-service; due to discrepancies in the identified treatment dates and the lack of back treatment shown in the treatment records that were obtained, the Board finds that the Veteran has not provided an accurate treatment history.  The Board finds, nonetheless, that a medical opinion is necessary to determine if the Veteran's has a current low back disability based on his reported low back injury in service.  

It appears, from the record that the Veteran continues to receive treatment at the VA Medical Center in Tampa, Florida.  The RO/AMC should obtain any updated VA medical records which relate to the Veteran's claimed back disability on remand should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any updated VA treatment records dated from April 2011 to the present, which relate to the Veteran's low back, from the VA Medical Center in Tampa, Florida, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  The Veteran should be afforded a VA orthopedic examination to determine if he has a currently diagnosed low back disability etiologically related to a reported back injury in service.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The claims folder must be made available to the examiner along with a copy of this remand.  The examiner must review entire claims folder along with this remand.  
The examiner should identify any current low back disabilities and should state, based on the available evidence, whether it is at least as likely as not that any such disability had its onset in service or is otherwise etiologically related to the Veteran's military service.  The examiner should discuss the Veteran reported in-service back injury as well as the notation on the August 1988 Army National Guard enlistment examination that he had back or neck injury from heavy lifting on the job which was treated with codeine.  Findings from VA x-rays dated in 1998 and 2007 should also be considered.   

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear explanation for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  

3.  When the development has been completed, the RO/AMC should review the claim for service connection based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


